internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc ita 05-plr-107525-03 date re legend taxpayers intermediary state a son intermediary shareholder manager llc firm individuals dear this letter is in response to your request for a private_letter_ruling dated submitted on behalf of taxpayers facts taxpayers are married individuals using the cash methods and disbursements method_of_accounting and the calendar tax_year taxpayers hold title as husband and wife to an unimproved parcel of land taxpayers represent that this property is held for investment purposes and that they intend to dispose_of this property in a deferred like- kind exchange pursuant to sec_1031 of the code using the qualified_intermediary safe_harbor set forth in sec_1_1031_k_-1 of the regulations to facilitate taxpayers' exchange and similar exchanges by other taxpayers intermediary shareholder will form intermediary as a manager-managed state a limited_liability_company intermediary shareholder will be intermediary's sole member intermediary will elect to be classified as a subchapter_c_corporation for federal_income_tax purposes intermediary will engage exclusively in the business of providing intermediary services to facilitate like-kind_exchanges pursuant to sec_1031 of the code taxpayers wish to utilize intermediary as the qualified_intermediary for their exchange manager llc will be a manager-managed state a limited_liability_company classified as a disregarded_entity for federal_income_tax purposes manager llc will serve as intermediary's sole manager firm a state a professional_service_corporation classified as a subchapter_s_corporation for federal_income_tax purposes will be the sole member of manager llc firm's principal business is the practice of law in state a individuals all attorneys employed by firm will also be the individual managers of manager llc son is the son of taxpayers and is one of the individuals taxpayers' representative has submitted the operating agreements for intermediary and manager llc article of intermediary's operating_agreement gives manager llc the authority and responsibility to manage intermediary article limits manager llc's authority to engaging in acts necessary or incidental to intermediary's business of acting as a qualified_intermediary under sec_1_1031_k_-1 of the regulations or as an exchange accommodation titleholder pursuant to revproc_2000_37 2000_2_cb_308 or otherwise as an intermediary to facilitate tax-deferred exchanges under sec_1031 article empowers intermediary shareholder to remove manager llc as intermediary's manager upon days notice or immediately upon the occurrence of certain enumerated events article entitles manager llc to compensation_for services rendered to intermediary in the amount of for each deferred or simultaneous tax-deferred exchange where intermediary acts as a qualified_intermediary pursuant to sec_1_1031_k_-1 of the regulations and to for each tax deferred_exchange pursuant to which intermediary acts as an exchange accommodation titleholder pursuant to revproc_2000_37 and for each transaction not otherwise described in article pursuant to which intermediary acts as an intermediary to facilitate a tax deferred_exchange pursuant to sec_1031 any additional compensation to manager llc for services rendered to intermediary is completely in intermediary shareholder's discretion under article manager llc must maintain at its own expense a bond or other appropriate insurance against theft mishandling or other loss by intermediary of cash held by intermediary on behalf of customers such bond or insurance must name intermediary manager llc firm and employees and managers of the foregoing as covered parties the amount of coverage is determined by intermediary shareholder but may not exceed dollar_figure million without manager llc's written consent article of intermediary's operating_agreement requires intermediary shareholder and manager llc to elect to cause intermediary to be taxed as a subchapter_c_corporation and not as a subchapter_s_corporation for federal_income_tax purposes article of intermediary's operating_agreement permits manager llc to loan working_capital to intermediary the amount of such loans may not exceed twice intermediary shareholder's initial capital_contribution to intermediary unless intermediary shareholder consents to the loan and personally guarantees the excess_amount such loans bear interest at the prime rate announced by the wall street journal if the loans are outstanding more than days article permits intermediary shareholder to freely transfer his membership shares in intermediary so long as such transfer does not interfere with intermediary's status as a qualified_intermediary for the clients of firm prior to such a transfer intermediary shareholder must obtain an opinion of counsel that such transaction will not cause intermediary to become a disqualified_person under sec_1_1031_k_-1 of the regulations with respect to the clients of firm or its successor article provides that intermediary shall not dissolve except upon the unanimous consent of intermediary shareholder and manager llc article requires the unanimous consent of intermediary shareholder and manager llc to amend or restate intermediary's operating_agreement your submission makes the following representations at the time of the proposed sec_1031 exchange intermediary shareholder will not be taxpayers' agent as defined in sec_1_1031_k_-1 of the regulations and will not bear a relationship described in sec_267 or sec_707 of the code to either taxpayer intermediary shareholder is not an employee or shareholder of firm no person described herein will represent to any other person that intermediary or intermediary shareholder is a partner of firm or employee of firm for any purpose in addition it is represented that intermediary shareholder is not a member of the same family as defined in sec_267 as either taxpayer and intermediary shareholder does not bear a relationship with either taxpayer described in sec_267 or sec_707 of the code even if a percent threshold is applied in lieu of the percent thresholds used in those code sections however son is taxpayers' son an employee of firm and one of the managers of manager llc firm also has provided legal services to both intermediary shareholder and to taxpayers within the two years preceding the taxpayers' contemplated like-kind_exchange of their property ruling requested the taxpayers request a ruling that intermediary is not a disqualified_person as defined in sec_1_1031_k_-1 of the regulations with respect to taxpayers' like-kind_exchange of property under sec_1031 of the code law and analysis sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held for productive use in a trade_or_business or for investment sec_1031 adds that this subsection does not apply to any exchange of stock_in_trade or other_property held primarily for sale sec_1_1031_k_-1 of the regulations sets forth four safe harbors the use of any of which will result in a determination that the taxpayer is not in actual or constructive receipt of money or other_property for sec_1031 purposes sec_1_1031_k_-1 of the regulations addresses the use of qualified intermediaries and provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the taxpayer's agent for ' purposes in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 of the regulations provides that ' k -1 g i applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer s right to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in ' k -1 g i in order to qualify as a qualified_intermediary such person must not be the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 and must enter into a written_agreement with the taxpayer the aexchange agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer ' k -1 g iii regardless of whether an intermediary acquires and transfers property under general tax principles an intermediary is treated as acquiring and transferring the relinquished_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person ' k -1 g iv b an intermediary is treated as acquiring and transferring replacement_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer ' k -1 g iv c for these purposes an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property ' k -1 g v as noted above a qualified_intermediary as defined in ' k -1 g iii a of the regulations must be a person who is not the taxpayer or a disqualified_person sec_1_1031_k_-1 of the regulations defines the term disqualified_person to include a person who is the taxpayer's agent at the time of the transaction for this purpose a person who has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the two-year period ending on the date of the transfer of the first of the relinquished properties is treated as the taxpayer's agent however performance of certain services does not cause an entity to be a disqualified_person these services include i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under ' and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company in addition under ' k -1 k of the regulations a adisqualified person is any person related to the taxpayer under either ' b or ' b determined by substituting in each section a10 percent for a50 percent each place it appears example of ' k -1 k of the regulations provides that on date b enters into an exchange_agreement as defined in ' k -1 g iii b with c whereby b retains c to facilitate an exchange with respect to real_property x on date pursuant to the agreement b executes and delivers to c a deed conveying real_property x to c c has no relationship to b described in k -1 k k or k example further provides that c is a corporation that is only engaged in the trade_or_business of acting as an intermediary to facilitate deferred exchanges each of law firms owns percent of the outstanding_stock of c one of the law firms that owns10 percent of c is m j is the managing partner of m and is the president of c j in his capacity as a partner to m has also rendered legal advice to b within the year period ending on date on matters other than exchanges intended to qualify for nonrecognition_of_gain_or_loss under '1031 the example holds that j and m are disqualified persons c however is not a disqualified_person because neither j nor m own directly or indirectly more than percent of the stock of c similarly j s participation in the management of c does not make c a disqualified_person according to the facts and representations of this ruling_request manager llc will serve as intermediary's sole manager firm is the sole member of manager llc and firm has provided legal services and advice to taxpayers and to intermediary shareholder within the past two years accordingly because firm has provided legal services to the taxpayers within the past two years firm is considered an agent of the taxpayers and thus is a disqualified_person within the meaning of ' k -1 k of the regulations in addition son is the son of the taxpayers is a manager of manager llc and is a member of firm accordingly son is related to taxpayers under sec_267 and c of the code and thus is a disqualified_person pursuant to ' k -1 k of the regulations even though firm and son are disqualified persons with respect to taxpayers under the above regulations neither owns an interest directly or indirectly in intermediary moreover manager llc does not own an interest directly or indirectly intermediary thus even though firm has provided legal services to taxpayers within the two years prior to the exchange and firm owns manager llc which is the manager of intermediary firm's ownership of manager llc does not make intermediary a disqualified_person see example of ' k -1 k of the regulations we therefore hold that intermediary is not a disqualified_person with respect to taxpayers for purposes of ' k -1 g iii a of the regulations as that term is used in sec_1_1031_k_-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to the tax treatment of the proposed transaction under the provisions of any other section of the code or regulations that may be applicable or the tax treatment of any conditions existing at the time of or effects resulting from the transaction described that are not specifically covered in the above ruling in this connection we understand that if a favorable ruling is obtained for this transaction it will serve as a model for subsequent like-kind_exchanges no opinion is expressed as to any other transaction that is contemplated a copy of this letter should be attached to the federal_income_tax return of the taxpayers for the year in which the transaction occurs this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours associate chief_counsel income_tax and accounting by ______________________________ william a jackson chief branch cc
